DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 05/14/2020 were reviewed and are acceptable.
Specification
The specification filed on 12/19/2019 was reviewed and is acceptable.
Claim Objections
Claim 7 is objected to because of the following informalities:  “module” in line 4 should be replaced with --modules--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an electrolyte flow path” in lines 2-3.  It is unclear whether this is another, separate flow path, as indicated by “an”, or if this is the same flow path recited in claim 1, and upon which claim 3 depends.  For purposes of this Office Action, it will be assumed that “an” was an inadvertent typographical error and the flow path is intended to be the same as that recited in claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosso et al. (US 2014/0057141 A1).
Regarding claim 1, Mosso et al. discloses a redox flow battery (Title), comprising:
one or more battery modules (cell blocks 18) each including a battery cell (cells 20), an electrolyte tank (tanks 12/14), an electrolyte flow path (catholyte flow path 42 and/or anolyte flow path 44), and an electrolyte transfer part (pumps 16); and
an electrolyte control unit (flow control devices 40, [0051-0052]; see also [0073] which describes a controller 82) controlling electrolyte flow of the battery module ([0051-0052; 0073]),
wherein the battery is charged and discharged by independently circulating an electrolyte for each of the battery modules or a predetermined number of battery modules through the electrolyte control unit ([0004]; see also [0051-0052; 0073] which describes controlling electrolyte flow).
Regarding claim 3, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. further discloses that the electrolyte transfer part of provided in an electrolyte flow path connecting the battery cell and the electrolyte tank (as shown in Figs 1-3).
Regarding claim 4, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. further discloses that the electrolyte transfer part includes a diaphragm adjusting a pressure inside (see [0008, 0010, and 0047] which describe that flow control may be accomplished via a diaphragm pump or valve).
Regarding claim 10, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. further discloses that the electrolyte transfer part includes one or multiple valves inducing flow of the electrolyte in one direction (see [0010] which describes that flow control may be accomplished via a diaphragm valve).
Regarding claim 11, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. further discloses that the electrolyte transfer part includes a piston adjusting a pressure inside (see [0010] which describes that flow control may be accomplished via a piston pump).
Regarding claim 12, Mosso et al. discloses all of the claim limitations as set forth above.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosso et al. (US 2014/0057141 A1), as applied to claim 1 above, in view of Kaku et al. (US 2016/0181640 A1).
Regarding claim 2, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. further discloses that the battery module is configured to include:
one or more battery cells (cells 20) each having a pair of electrodes divided into a positive electrode (positive half cell 22) and a negative electrode (negative half cell 24), and a membrane (separator membrane 26) interposed between the electrodes ([0033]);
the electrolyte tank connected to the battery cell (as shown in Figs 1-3) and having an anode electrolyte tank (anolyte tank 12) for causing an anode electrolyte to be circulated ([0033]) and a cathode electrolyte tank (catholyte tank 14) for allowing a cathode electrolyte to be circulated ([0033]);
the electrolyte flow path connecting the battery cell and the electrolyte tank (as shown in Figs 1-3); and
the electrolyte transfer part provided in the electrolyte flow path to control flows of the anode electrolyte and the cathode electrolyte (as shown in Figs 1-3; see also [0051-0052; 0073]).
However, Mosso et al. does not explicitly disclose a bipolar plate stacked on an outer surface of each of the electrodes.
Kaku et al. teaches a redox flow battery (Title).  Kaku et al. teaches that, typically, a redox flow battery is used in a form referred to as a cell stack in which plural battery cells are stacked ([0068]).  Kaku et al. teaches that the cells are typically constituted by cell frames that include a bipolar plate on one surface of which the positive electrode is to be disposed and on another surface of which the negative electrode is to be disposed, i.e. between adjacent cells ([0068]).

Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize bipolar plates between adjacent cells in each cell block of Mosso et al. as doing so would amount to nothing more than to use a known structure for its intended use in a known environment to accomplish an entirely predictable result.
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosso et al. (US 2014/0057141 A1), as applied to claim 1 above, in view of Braithwaite et al. (US 2015/0349357 A1).
Regarding claims 5 and 7, Mosso et al. discloses all of the claim limitations as set forth above.
Mosso et al. discloses that the electrolyte transfer part includes a diaphragm adjusting a pressure inside (see [0008, 0010, and 0047] which describe that flow control may be accomplished via a diaphragm pump or valve), but does not explicitly disclose that the electrolyte control unit includes a cam member or piezo actuator repeatedly pressurizing the diaphragm provided in each of the one or more battery modules.
Braithwaite et al. teaches a pump assembly for a fuel cell system (Title).  Braithwaite et al. teaches that a pump assembly includes a first subassembly that pumps a liquid reactant and a second subassembly that induces pumping within the first subassembly ([0029]).  Braithwaite et al. teaches by retaining the reactants entirely within the first subassembly, chances of leakage and subsequent damage to a user or surrounding equipment may be reduced ([0029]).  Braithwaite et al. teaches that the first subassembly includes an inlet, an outlet, a fluid conduit, a diaphragm, and an actuation point ([0031]).  Braithwaite et al. further teaches that the second subassembly includes either a rotating cam ([0045]) or a piezoelectric driver ([0047]).

Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the second subassembly of Braithwaite et al. to drive the diaphragm of Mosso et al. with the reasonable expectation that doing so would reduce chances of leakage and subsequent damage to a user or surrounding equipment, as suggested by Braithwaite et al.
Accordingly, the skilled artisan would find it obvious to utilize either of a cam or a piezo element in the electrolyte control unit of modified Mosso in order to repeatedly pressurize the diaphragm, as suggest by Braithwaite et al.
Allowable Subject Matter
Claim(s) 6 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a redox flow battery comprising:
(claim 6) multiple cam members; and
(claim 8) the diaphragm is made of a piezo element that repeatedly supplies voltage.
Mosso et al. (US 2014/0057141 A1) in view of Braithwaite et al. (US 2015/0349357 A1)  is considered to be the closest relevant prior art to dependent claims 6 and 8.  Mosso et al. in view of Braithwaite et al. discloses most of the claim limitations as set forth above.
However, Mosso et al. in view of Braithwaite et al. does not disclose, teach, fairly suggest, nor render obvious the recited multiple cam members, nor the diaphragm being made of a piezo element that repeatedly supplies voltage.  To the contrary, Braithwaite et al. teaches the use of a singular cam member (see [0045]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards using multiple cam members connected to one rotating shaft.  Braithwaite et al.  further teaches that a diaphragm is preferably a polymer or metal (see [0035]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards using a piezo element that repeatedly supplies voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tang et al. (US 2014/0199564 A1) and Samuel et al. (US 2005/0158615 A1) are cited for disclosing redox flow batteries and control methods.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/23/2021